Cite as 2016 Ark. App. 128


                ARKANSAS COURT OF APPEALS
                                       EN BANC
                                      No. CV-15-653

MONROE CARLTON, JERRY RICE,                  Opinion Delivered:   February 24, 2016
KATHY RICE, AMANDA RICE,
MEREDITH LEMONS, MIRANDA                     APPEAL FROM THE LONOKE COUNTY
PASCOE, AND MARGARET                         CIRCUIT COURT
PLEASANTS                                    [43PR-04-309]
                  APPELLANTS
                                             HONORABLE JASON ASHLEY PARKER,
V.                                           JUDGE

GRACE ELLEN RICE                             APPEAL DISMISSED
                               APPELLEE

                                      PER CURIAM

      Appellants appeal from an order denying “A Motion to Set Aside Order.” On

appeal they seek reversal of an “Order Removing the Trustee.” In a related case, Carlton

v. Rice, 2016 Ark. App. 48, this court reversed the order which removed the trustee. Thus

the relief sought by the appellants has been granted, rendering this appeal moot.

Accordingly, we dismiss the appeal.

      Appeal dismissed.